UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RICKY MOORE,

                                                                Plaintiff,            Case # 18-CV-6272-FPG

v.                                                                                    DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                                Defendant.


                                                   INTRODUCTION

           Plaintiff Ricky Moore brings this appeal seeking review of Defendant’s denial of his

application for supplemental security income (SSI). Plaintiff applied for SSI under Title XVI of

the Social Security Act on December 16, 2014. Tr. 1 207-212. After his claim was initially denied,

he testified at a hearing before Administrative Law Judge Brian Kane (the ALJ) on March 24,

2017. Tr. 14. The ALJ issued a decision finding Plaintiff not disabled on May 8, 2017. Tr. 14-

26. On February 7, 2018, the Appeals Council declined to review the ALJ’s decision, thereby

rendering it the Commissioner’s final decision. Tr. 1-4.

           Plaintiff appealed that decision to this Court. 2 ECF No. 1. Both parties have moved for

judgment on the pleadings under Federal Rule of Civil Procedure 12(c). ECF Nos. 11, 14. For

the following reasons, the Commissioner’s motion is DENIED, Plaintiff’s motion is GRANTED,

and this case is remanded for further proceedings.




1
    “Tr.” refers to the administrative record in this matter.
2
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c).
                                                 BACKGROUND

           Plaintiff is 51 years’ old and previously worked as a machine operator and stocker. ECF

No. 11-1 at 4. Before 2007, he received physical therapy and injections for back pain he was

experiencing, neither of which was effective. Tr. 21. He then underwent hip surgery in 2006 and

back surgery in 2007. Id. He alleges disability beginning on October 29, 2013, based on his

continued lower back and hip pain. Tr. 240-43.

           In his decision, the ALJ concluded that Plaintiff had three severe impairments: alcohol

dependence, antisocial behavior disorder, and lower back disorder. Tr. 16-19. Because of

Plaintiff’s alcohol dependence, the ALJ analyzed whether Plaintiff’s severe impairments would

prevent him from working if he ceased consuming alcohol 3 and found that Plaintiff would have

the residual functional capacity (RFC) to perform the full range of “light work.” 4 Tr. 16-21.

           The ALJ’s RFC assessment was based on Plaintiff’s hearing testimony and the medical

evidence in the record, the latter of which contained notes and opinions from various medical

sources. Tr. 21-24. As relevant here, Sarah Bolduc, M.D., examined Plaintiff on October 28,

2015, and concluded Plaintiff could engage in work, education, and training activities for up to

forty hours per week with reasonable accommodations. Specifically, she opined that Plaintiff

could not engage in “repetitive bending, twisting, or lifting” of more than five-to-ten pounds and

needed to be able to sit or stand at will.5 Tr. 637. She further opined that Plaintiff could walk,


3
    ALJs are required to conduct this analysis. 20 C.F.R. § 416.935.

4
  A plaintiff can perform light work if he can work in a job that requires lifting “no more than 20 pounds at a time
with frequent lifting or carrying of objects weighing up to 10 pounds” and a “good deal of walking or standing, or . .
. sitting most of the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 416.967(b).
5
  Dr. Bolduc’s recommended accommodations are handwritten, difficult to read at best, and nearly illegible at worst.
They appear to read as follows: “no repetitive bending, twisting, or lifting 5-10 lbs. needs to be able to sit/stand at
will.” Tr. 637. The word “repetitive” and the numbers preceding “lbs.” are especially difficult to read. Because
Plaintiff’s brief reads the accommodations the same as the Court and the Commissioner has not disputed that reading,
the Court will accept them as it reads them.

                                                         -2-
stand, sit, see, hear, and speak for more than four hours a day, but could only push, pull, bend, lift,

and carry for one-to-two hours per day. Tr. 637.

           The ALJ assigned “significant weight” to Dr. Bolduc’s opinion because she was Plaintiff’s

primary care physician “for [a] period of time,” she examined Plaintiff before providing her

opinion, and her opinion was supported by the medical evidence in the record. Tr. 23. The ALJ

did not include Dr. Bolduc’s recommended accommodations in his RFC assessment and did not

explain the omission.

                                                   DISCUSSION

           Plaintiff argues, in part, that the ALJ erred by failing to explain why he did not include Dr.

Bolduc’s recommend accommodations in his RFC assessment even though he assigned her

opinion significant weight. ECF No. 11-1 at 16-18. The Court agrees. 6

           A claimant’s RFC reflects what he “can still do despite . . . [his] limitations.” Desmond v.

Astrue, No. 11-CV-0818 (VEB), 2012 WL 6648625, at *5 (N.D.N.Y. Dec. 20, 2012) (quoting

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). ALJs “weigh all of the evidence available to

make an RFC finding that [i]s consistent with the record as a whole.” Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013) (citation omitted) (summary order).

           In reviewing the ALJ’s RFC assessment, courts must determine whether it—and the

decision as a whole—is supported by substantial evidence or based on legal error. Lockwood v.

Comm’r of Soc. Sec. Admin., 914 F.3d 87, 91 (2d Cir. 2019) (citations omitted).

            Substantial evidence “means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Heaman v. Berryhill, 765 F. App’x 498, 499 (2d Cir. 2019)

(citation and quotation marks omitted) (summary order). It is a “very deferential standard of



6
    Plaintiff makes other arguments the Court does not consider.

                                                         -3-
review” that means an ALJ’s findings may only be rejected “if a reasonable factfinder would have

to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)

(per curiam) (citations and quotation marks omitted).

       District courts within the Second Circuit have consistently held that ALJs “are not required

to reconcile . . . every conflicting shred of medical testimony,” and that they may rely on portions

of medical source opinions. Chmura v. Berryhill, No. 16-CV-205-FPG, 2017 WL 1829728, at *3

(W.D.N.Y. May 8, 2017) (citations and quotation marks omitted). They are required, however, to

thoroughly explain why they adopt only portions of a medical opinion if they do so. See Shaw v.

Chater, 221 F.3d 126, 135 (2d Cir. 2000) (finding the ALJ erred when he rejected a disability

finding in a medical opinion but relied on observations in the opinion showing improvement as

proof plaintiff was not disabled); Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th Cir. 2004)

(“The ALJ is not entitled to pick and choose from a medical opinion, using only those parts that

are favorable to a finding of nondisability.”); Younes v. Colvin, No. 1:14-CV-170 (DNH/ESH),

2015 WL 1524417, at *8 (N.D.N.Y. Apr. 2, 2015) (holding that an ALJ must have “sound

reason[s]” for weighting portions of a medical opinion differently if “doing so smacks of ‘cherry

picking’”).

       Here, the ALJ committed legal error by granting significant weight to Dr. Bolduc’s opinion

and not explaining why he adopted only the portions of her opinion that supported his finding.

The error is particularly egregious in this case; the ALJ’s description of Dr. Bolduc’s opinion

shows that he deliberately ignored Dr. Bolduc’s recommended accommodations. The relevant

parts of Dr. Bolduc’s opinion comprise two pages. Tr. 637-38. At the top of the first page, she

indicated that Plaintiff could participate in work, education, or training activities for up to forty




                                                -4-
hours per week with reasonable accommodations. Tr. 637. Four lines below the selection, she

described her recommended accommodations. Id.

       In his decision, the ALJ explains that Dr. Bolduc opined that Plaintiff “could engage in

activities for up to 40 hours [per] week with reasonable accommodations,” but makes no mention

of the recommended accommodations explained four lines below that conclusion. Tr. 23. The

two findings—forty hours with reasonable accommodations and the recommended

accommodations—are so close on the page that the ALJ could not have mistakenly overlooked the

recommended accommodations.

       Furthermore,     the   selection    itself—forty    hours    per   week    with    reasonable

accommodations—indicates to any reader that Dr. Bolduc would explain those accommodations

in the designated space four lines below it. The ALJ simply chose not to include them in the RFC

nor explain why he did so.

       Most importantly, the accommodations Dr. Bolduc recommended are not consistent with

light work. If Plaintiff cannot repetitively lift five-to-ten pounds, he cannot perform light work; it

requires “frequent” lifting or carrying of objects weighing up to ten pounds. 20 C.F.R. §

416.967(b). It also entails “sitting most of the time,” which directly contradicts Dr. Bolduc’s

mandate that Plaintiff be able to sit or stand at will.            The ALJ erred in ignoring the

recommendations and failing to reconcile them with his RFC assessment. Remand is therefore

required. Searles v. Astrue, No. 09-CV-6117, 2010 WL 2998676, at *4 (July 27, 2010) (finding

the ALJ’s RFC assessment unsupported by substantial evidence where the ALJ assigned

significant weight to a medical opinion but ignored portions of it).




                                                -5-
                                        CONCLUSION
        For the foregoing reasons, the Commissioner’s Motion for Judgment on the Pleadings, ECF

No. 14, is DENIED, Plaintiff’s Motion for Judgment on the Pleadings, ECF No. 11, is GRANTED,

and this matter is REMANDED to the Commissioner for further administrative proceedings

consistent with this opinion pursuant to sentence four of 42 U.S.C. § 405(g). See Curry v. Apfel,

209 F.3d 117, 124 (2d Cir. 2000). The Clerk of Court is directed to enter judgment and close this

case.

        IT IS SO ORDERED.

Dated: June 21, 2019
       Rochester, New York                  ______________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court




                                              -6-
